 216DECISIONS OF NATIONAL LABOR RELATIONS BOARDto render forfeit the rights of these employees to a voice in determiningtheir bargaining representative.We would therefore process thepetition to an election.A.O.SMITH CORPORATION OF TEXASandHOUSTON METAL TRADESCOUNCIL, AFL, PETITIONER.Case No. 39-RC-405.May 20,1952Decision and OrderUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Charles Y. Latimer, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its power in connection with this case to a three-memberpanel [Chairman Herzog and Members Murdock and Peterson].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent employeesof the Employer.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:'The Petitioner seeks to sever, in the face of a history of collectivebargaining for a production and maintenance unit, a group consistingof all nonsupervisory maintenance department employees,excludingelectricians already represented in a separate craft unit by anotherunion.Alternatively the Petitioner would represent as a single unitall nonsupervisory employees in the machine shopand mechanicalmaintenance departments.2The Employer and the Intervenor, Local4446, United Steelworkers of America, CIO, contend that both pro-posed units are inappropriate upon the grounds (1) that either unitwould constitute a heterogeneous grouping of multicraft and unskilledemployees; (2) that the history of bargaining for a production andmaintenance unit precludes the severance of a departmental unit; (3)that equally skilled craftsmen are employed in the production de-a In view of our finding as to the unit issue in this case,we deem it unnecessary to ruleon the Employer's and Intervenor's contentionthat theircurrent contract constitutes abar to the proceeding.SeeCapitol Chair Company,Inc.,91NLRB 1374.2 Either alternative group would include in addition to machinists,machine repairmenand their helpers, employees classified as pipefitters,welders, oilers,pump operators, chip-men, janitors,sweepers,and laborers.99 NLRB No. 51. MARBLECONTRACTORS' ASSOCIATION OF ALLEGHENY COUNTY 217partments; and (4) that in any event the continuous process type ofoperation at this plant mitigates against separate units.We do not agree that either the degree of integration in this indus-try or the history of collective bargaining on a broader basis neces-sarily precludes the establishment of separate craft units .3As indi-cated above, electricians at this plant are presently represented in aseparate craft unit.However, the Board has consistently refused tosever multicraft or departmental groups from a preexisting produc-tion and maintenance unit'Accordingly, assuming without deter-mining that the employees sought to be represented are craft in char-acter, we find, in view of the request for the inclusion of employeesfrom unrelated crafts, that the proposed unit is multicraft and there-fore inappropriate.We shall, therefore, dismiss the petition.OrderIT IS HEREBY ORDEREDthat the petition filed herein be, and it herebyis, dismissed.®United States Pipe & Foundry Company,87 NLRB 115.'SeeWestinghouse Electric Corporation,96 NLRB 1128.'MARBLE CONTRACTORS' ASSOCIATION OF ALLEGHENY COUNTY ANITVICINITY, ET AL.1andUNITED STONE AND ALLIED PRODUCTSWORKERSOF AMERICA, CIO, PETITIONER.Case No. 6-RC-1027.May 20,1952Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National La-bor Relations Act, a hearing was held before William A. McGowan,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-mem-ber panel [Members Houston, Styles, and Peterson].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.2IIn addition to the Association, the following membersof the Associationare parties tothis proceeding:Nick Battista,d/b/a Nick Battista Marble Works;Louis Battista, d/b/aLouis Battista Marble Works;Pittsburgh MarbleCompany ;Ramps Marble&Tile Company,Inc. ; RaymondVolpatt ; and Angela E. Chirichigno, d/b/a ColumbiaMarbleCompany.2 International Associationof Marble,Slate and StonePolishers,Rubbers and Sawyers,Tile and Marble SettersHelpers andTerrazzoWorkers Helpers,ALF, hereintermed theIntervenor, was permitted to intervene on the basis of an adequate showing of interest.99 NLRB No. 49.